Citation Nr: 0117321	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  01-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran served on active duty from April 1946 to July 
1947.  The veteran's claim of entitlement to special monthly 
pension based on need for aid and attendance comes before the 
Board of Veterans' Appeals (Board) on appeal from February 
2000 and May 2000 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which initially denied entitlement to special 
monthly pension (SMP) in February 2000.  Subsequently, in a 
May 2000 rating decision, the RO granted entitlement to SMP 
at the housebound rate; however, as that is not the maximum 
SMP benefit authorized by law, the appeal for SMP at the rate 
paid on account of the need of regular aid and attendance by 
another person continues.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

At a May 2000 personal hearing, the veteran's representative 
requested that an evaluation be assigned for disability due 
to the veteran's colostomy, and noted that the veteran's 
request for payment of unreimbursed medical expenses was 
pending.  These matters are referred to the RO for any 
follow-up or action necessary.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's disorders have not rendered him unable to 
independently perform daily functions of self-care or to 
protect himself from the hazards and dangers incident to his 
daily environment.


CONCLUSION OF LAW

The criteria for SMP based on the need for regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991 & Supp. 2000, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)); 38 C.F.R. §§ 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran of a period of war who meets the service 
requirements and is permanently and totally disabled from 
non-service-connected disability is eligible to receive VA 
pension.  38 U.S.C.A. § 1521.  The veteran was awarded 
pension in 1984.  

Increased rates of pension, in the form of a special monthly 
pension (SMP), are payable when an otherwise eligible veteran 
is in need of regular aid and attendance (38 U.S.C.A. § 
1521(d)), or, has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60%, or (2) is permanently housebound.  38 U.S.C.A. § 
1521(e); 38 C.F.R. § 3.351(b), (c), (d).

The veteran in this case has been awarded SMP, at the rate 
set for a veteran who is housebound, based on the criteria 
authorizing SMP where there is a permanent disability rated 
as 100 percent under schedular criteria and the veteran has 
additional separate disability ratable at 60 percent.  In 
this case, the veteran's diagnosed non-service-connected 
medical disorders include: radical retropubic prostatectomy 
secondary to carcinoma of the prostate, requiring anti-
neoplastic hormone therapy; a permanent colostomy; and, 
chronic obstructive pulmonary disease.  Each of those three 
disorders is evaluated as 100 percent disabling under the 
schedular criteria.  In addition, the veteran has deep vein 
thrombosis, right lower extremity, evaluated as 60 percent 
disabling; residuals of compression fracture, L-1, evaluated 
as 40 percent disabling; cardiovascular disorders, status 
post coronary artery bypass graft and mitral valve repair, 
evaluated as 30 percent disabling; bilateral cataracts with 
constricted visual fields, evaluated as 30 percent disabling; 
vertebral basilar insufficiency, evaluated as 20 percent 
disabling; and, bilateral hearing loss, evaluated as 10 
percent disabling.  The veteran also has several other 
disorders evaluated as noncompensable.

The benefits available to a veteran who is in need of regular 
aid and attendance of another person are slightly higher than 
the benefits for a housebound veteran, and the veteran in 
this case continues to contend that he is entitled to the 
higher benefit.  38 U.S.C.A. § 1521(d)(2); 38 C.F.R. 
§ 3.351(c).

A person is considered to be in need of aid and attendance if 
the person is either in a nursing home, on account of mental 
or physical incapacity, or is helpless or blind, or so nearly 
helpless or blind as to need the regular aid and attendance 
of another person.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 
3.351.  Factors considered in determining whether a need for 
aid and attendance exists include whether an ability exists 
to keep oneself clean, dress and feed oneself, attend to the 
needs of nature, and protect oneself from the hazards or 
dangers incident to the daily environment.  38 C.F.R. § 
3.352(a).

The veteran asserts that, owing to the collective disablement 
occasioned by his several nonservice-connected disabilities, 
he needs help with bathing.  He also testified, at a May 2000 
personal hearing that, although he was able to walk without 
assistance, his ability to walk was "pretty limited," perhaps 
one hundred yards.  He wore a back brace, which he puts on 
unassisted.  He felt that he could get out of his home 
unassisted if he had to leave immediately due to an 
emergency.  He also testified that, although he was able to 
walk, he was very short of breath, and was quite weak, and 
often fell or bumped into things.  He testified that he had 
to remove the knob from the bathroom door because he had too 
many bruises from bumping into it, as he bruised quite easily 
because was he taking a "blood thinner." 

On VA aid and attendance examination conducted in December 
1999, the veteran reported that his daily activities included 
driving to the grocery store or driving to visit a relative 
in a nursing home.  The veteran reported caring for his 
colostomy himself.  The veteran had full range of motion of 
the upper and lower extremities with normal strength in all 
muscle groups.  No muscle atrophy was noted.  There was no 
limitation of motion of the cervical or lumbosacral spine.  
The veteran walked without assistance, although he reported 
shortness of breath with walking or with other activities.  
There was some unsteadiness on partial knee bending.  The 
veteran did not use any mechanical aid or assistive device 
such as a cane to assist with ambulation.  Audiologic 
examination disclosed a 43-decibel hearing loss in the right 
ear and a 45-decibel average hearing loss in the left ear, 
with speech recognition scores of 76 percent in the right ear 
and 60 percent in the left ear.  The veteran's visual acuity 
with correction was 20/70 in the right eye and 20/25 in the 
left eye.  There was some constriction of visual fields in 
both eyes.  However, that restriction did not meet the 
criteria for blindness, either by computation under 38 C.F.R. 
§ 4.83a or on the basis of examination using the Goldman 
perimeter chart.  38 C.F.R. § 4.76a. 

The factors to be accorded consideration in determining the 
factual need for regular aid and attendance include: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352.  A determination that the veteran is 
"bedridden" is also a proper basis for a determination that 
the veteran requires the aid and attendance of another 
person.  

However, in this case, the evidence that the veteran is able 
to walk, unassisted, for at least short distances, and leaves 
the house daily to drive to the grocery store, to visit a 
relative in the nursing home, or for other activities, quite 
clearly establishes that the veteran is not bedridden.  The 
evidence likewise establishes that the veteran is able to 
feed himself, dress himself, care for his colostomy 
unassisted, put on his back brace unassisted, and go to the 
bathroom to attend to the wants of nature unassisted.  
Although the veteran does require some assistance with 
bathing, that finding alone does not warrant a determination 
that he requires the aid and assistance of another person.  

The evidence supports a finding that, as a matter of fact, 
the veteran's disorders have not rendered him unable to 
independently perform daily functions of self-care or to 
protect himself from the hazards and dangers incident to his 
daily environment.  The Board finds that the veteran does not 
meet the criteria for aid and attendance as set forth at 
38 C.F.R. § 3.352.  The Board has, therefore, considered 
whether the veteran might be entitled to aid and assistance 
under any alternative section.  

A veteran is in need of regular aid and attendance if he is 
blind or nearly blind, having visual acuity of 5/200 or less, 
in both eyes, or has concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.351(c).  The evidence here 
clearly establishes that the veteran lives at home.  The 
veteran is not a patient in a nursing home.

The veteran has not alleged that he is blind, and the 
evidence reflects that he continues to drive his automobile.  
The evidence establishing that the veteran's corrected visual 
acuity is 20/70 in the right eye and 20/25 in the left is 
contrary to a finding that the veteran is blind or nearly 
blind.  Goldman perimeter evaluation shows that the veteran's 
visual fields, while somewhat constricted, are greatly in 
excess of the 5-degree constriction required to establish 
need for aid and attendance.  

The Board notes that it is not required that all of the 
disabling conditions enumerated as criteria for aid and 
assistance be found to exist before a favorable rating may be 
made.  The particular personal functions a claimant is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is necessary that the evidence 
establish only that the appellant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need. 

It is clear from the medical evidence of record that the 
appellant's activities are restricted due to shortness of 
breath, back pain, and other medical conditions. He cannot 
work.  However, the veteran is able to drive short distances, 
although prolonged sitting, beyond 30 minutes, bothers the 
veteran.  The veteran is able to kneel if he is careful.  
None of the evidence suggests that the appellant cannot 
perform self-care.  He is not confined to his home and he can 
ambulate independently, although he is weak, bumps into 
things, and his ambulation is limited to short distances.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, without regard to whether the claim is well-grounded, 
although VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

After examining the record, the Board is satisfied that the 
claim for SMP addressed in this decision has been properly 
developed.  Recent VA examination reports have been 
associated with the claims file, as have current VA clinical 
records.  Further, the veteran was offered the opportunity to 
testify and to identify any other relevant evidence.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
all of the relevant evidence was considered.  The Board 
further finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, as the 
veteran was notified, by the March 2000 statement of the case 
and the May 2000 supplemental statement of the case of the 
criteria for establishing entitlement to aid and attendance.  

Thus, RO has complied with the duty to assist the veteran and 
the duty to notify the veteran as mandated by the recently 
enacted VCAA, even though the development of this claim was 
completed before enactment of that change in the law.  As 
such, the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of the claims for 
increased evaluations addressed in this decision.  As there 
has been no prejudice to the veteran that would warrant a 
remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Following a careful and considered review of the evidence, 
the Board finds that the regulatory standard for eligibility 
for additional special monthly pension based on the need for 
the aid and attendance of another person described in detail 
above has not been met.  In this case, there is no evidence 
that the veteran is helpless or bedridden.  On the contrary, 
the evidence establishes that he is ambulatory and able to 
leave the home.  He is able to engage in the activities of 
daily living without assistance.  In particular, he can feed 
himself and dress himself and attend to the needs of nature 
unassisted, and is able to bathe or shower unassisted, except 
that he requires some assistance to wash his back.

The Board finds that the overall disability picture presented 
does not establish the need for regular aid and attendance.  
The Board finds that the evidence in this instance regarding 
entitlement to special monthly pension based upon a need for 
regular aid and attendance is not in relative equipoise.  The 
evidence in this case preponderates against the benefit 
sought on appeal.  Under these circumstances, the benefit of 
the doubt doctrine of 38 U.S.C.A. § 5107(b) is not for 
application.


ORDER

Entitlement to an award of SMP at the rate payable for a 
veteran in need of the aid and assistance of another person 
is denied.




		
WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

